           Case 1:20-cv-07911-AJN Document 19 Filed 10/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   10/9/20



  Max Levai,

                          Plaintiff,
                                                                       20-cv-7911 (AJN)
                  –v–
                                                                            ORDER
  Marlborough Gallery, Inc., et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

        On October 7, 2020, Defendants Marlborough Gallery, Inc. and Stanley N. Bergman filed

a motion to dismiss. Dkt. No. 12. Pursuant to Rule 3.F of this Court’s Individual Practices in

Civil Cases, on or before October 16, 2020, Plaintiff must notify the Court and his adversary in

writing whether (1) he intends to file an amended pleading and when he will do so or (2) he will

rely on the pleading being attacked. Plaintiff is on notice that declining to amend his pleadings

to timely respond to a fully briefed argument in the Defendants’ October 7, 2020 motion to

dismiss may well constitute a waiver of the Plaintiff’s right to use the amendment process to cure

any defects that have been made apparent by the Defendants’ briefing. See Loreley Fin. (Jersey)

No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the

grounds on which denial of leave to amend has long been held proper, such as undue delay, bad

faith, dilatory motive, and futility”).

        If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new

motion to dismiss; or (c) submit a letter stating that they rely on the initially-filed motion to

dismiss.

        Nothing in this Order alters the time to amend, answer or move provided by the Federal
         Case 1:20-cv-07911-AJN Document 19 Filed 10/09/20 Page 2 of 2




Rules of Civil Procedure or Local Rules.


       SO ORDERED.

Dated: October 9, 2020
       New York, New York
                                           __________________________________
                                                   ALISON J. NATHAN
                                                 United States District Judge
